Citation Nr: 1646758	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a bilateral foot disorder with arthritis.

6.  Entitlement to service connection for residuals of a cold weather injury.  

7.  Entitlement to service connection for right ear hearing loss. 





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2011 rating decision, the RO, in relevant part, denied service connection for right ear hearing loss, residuals of a cold weather injury, a bilateral knee disorder, and a bilateral ankle disorder.

In the April 2011 rating decision, the RO denied service connection for a bilateral foot disorder with arthritis.  
 
The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for a right hip disorder, to an increased evaluation assigned for left ear hearing loss, and to a clothing allowance.  However, he did not perfect those appeals following the issuance of the December 2012 statement of the case.  Rather, he specifically limited his appeal to the issues listed on the title page in his December 2012 substantive appeal.  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The Board notes that additional VA medical records were associated with the claims file since the most recent statement of the case.  However, in November 2016, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a right knee disorder, the Veteran was afforded a VA examination in July 2010.  The examiner opined that the Veteran's right knee condition was less likely as not caused by or a result of in-service injury and cold exposure.  In so finding, the examiner noted that there were no clinical records regarding the Veteran's right knee dated after January 1978; however, the Board notes that a September 1979 service treatment record noted the Veteran complained of right knee pain.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a left knee disorder, the Board notes that the Veteran has not been afforded a VA examination.  The Veteran's VA medical records reflect that he has a current diagnosis of left knee osteoarthritis.  See, e.g., March 2009 VA physical rehabilitation note.  In addition, during a July 2010 VA examination, the Veteran reported that he had ongoing joint pain since an in-service cold weather injury.  Therefore, a remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claims for service connection for right and left ankle disorders, a remand is necessary to obtain an additional VA medical opinion.  The Veteran was afforded a VA examination in July 2010 during which the examiner opined that his right ankle condition was less likely as not caused by or a result of in-service injury and cold exposure.  In so finding, the examiner noted that the Veteran was only exposed to cold one time and that there was no evidence of tissue injury.  However, the examiner did not address the January 1979 service treatment record that noted frostbite on the Veterans feet and toes bilaterally.  The Veteran was subsequently afforded a VA examination in April 2011 during which the examiner opined that his bilateral ankle sprains were less likely as not caused by or a result of complaints or treatment for bunions and calluses of the feet during active duty.  However, the examiner did not address whether the Veteran's condition was otherwise related to his military service, to include his complaints of a cold weather injury.  Therefore, a remand is required to obtain an additional VA medical opinion.    

Regarding the claim for service connection for a bilateral foot disorder, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  The Veteran was afforded a VA examination in April 2011 during which the examiner diagnosed him with bilateral asymptomatic foot calluses.  The examiner opined that the disorder was less likely as not caused by or a result of complaints or treatment for bunions and calluses of the feet during service.  However, the examiner did not address the April 2011 x-ray report that showed an impression of calcaneal spurs and minimal degenerative changes.  Moreover, the examiner did not address the relationship, if any, between the Veteran's bilateral foot disorder and his in-service complaints of a cold weather injury.  

Regarding the claim for service connection for residuals of a cold weather injury, the Veteran was afforded a VA examination in September 2010.  The examiner opined that the Veteran's numbness in the right upper and left lower extremities of an unknown etiology was less likely as not caused by or a result of the in-service complaints noted in his service treatment records.  However, the examiner's supporting rationale relied solely on the absence of contemporaneous medical evidence.  Therefore, a remand is required to obtain a fully adequate VA medical examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

In addition, the Board notes that a July 2011 VA audiology consultation report indicated that audiogram results were entered into an audiogram module; however, the actual test results are not associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records. 

Lastly, the AOJ should secure the Veteran's complete service personnel records while the case is on remand, as such records may be relevant to the current appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of a cold weather injury, hearing loss, a knee disorder, a bilateral ankle disorder, and a foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include the audiogram performed in July 2011.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request any outstanding service personnel records and service treatment records, to include any separation examination.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee, ankle, and foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current bilateral knee, ankle, and foot disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology or cold weather injuries therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the April 1977 service treatment record that noted a bunion on the fifth digit of the Veteran's right foot; 2) the September 1977 service treatment record that noted the Veteran complained of calluses and blisters on the feet bilaterally; 3) the October 1978 and April 1979 foot and ankle radiology reports; 4) the January 1979 service treatment record that noted frostbite on the Veteran's feet and toes; 5) the January 1979 service treatment record that noted an assessment of a mild superficial cold injury; 6) the April 1979 service treatment record that noted an assessment of an ankle strain; 7) the September 1979 service treatment record that noted that the Veteran complained of right knee pain; 8) the September 2009 VA medical record that noted the Veteran had right knee surgery in 1988; and 9) the VA examination findings and opinions of record, including the July 2010 VA joint examination; September 2010 VA cold injury examination; and April 2011 VA foot examination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a cold injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current residuals of a cold injury that manifested in service or are otherwise causally or etiologically related to his military service, to include his complaints of a cold injury during service. 

In rendering his or her opinion, the examiner should consider the following: 1) the January 1979 service treatment record that noted frostbite on the Veteran's feet and toes; 2) the January 1979 service treatment record that noted an assessment of a mild superficial cold injury; and 3) the VA examination findings and opinions of record, including the September 2010 examination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


